                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

DON BLANKENSHIP,

                Plaintiff,

                                                                              2:19-cv-00236
v.                                                          CIVIL ACTION No. ___________


HONORABLE ANDREW NAPOLITANO (RET.);
FOX NEWS NETWORK, LLC;
CABLE NEWS NETWORK, INC.;
MSNBC CABLE LLC;
NATIONAL REPUBLICAN SENATORIAL COMMITTEE;
35TH INC.; ASSOCIATED PRESS;
BOSTON GLOBE MEDIA PARTNERS, LLC;
BREITBART NEWS NETWORK, LLC;
CLARITY MEDIA GROUP, INC.;
THE WASHINGTON TIMES, LLC;
TRIBUNE PUBLISHING COMPANY, LLC;
WP COMPANY LLC
d/b/a THE WASHINGTON POST;
NEIL CAVUTO; CHRIS HAYES;
SARAH ELIZABETH CUPP;
BRADLEY BLAKEMAN; JOHN LAYFIELD;
STEPHANIE HAMILL; KEVIN McLAUGHLIN;
LEIGH ANN CALDWELL;
MICHAEL PATRICK LEAHY; JOSH DAWSEY;
JENNA JOHNSON; BEN WOLFGANG;
MICHAEL WARREN; CATHLEEN DECKER;
and DOES 1–50 inclusive,

               Defendants.

                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Fox News Network, LLC

(“Fox News”) removes this action from the Circuit Court of Mingo County, West Virginia, to the

Charleston Division of the United States District Court for the Southern District of West

Virginia. The grounds for removal are:
       1.      Plaintiff Don Blankenship commenced this $12 billion defamation action against

Fox News and other defendants on March 14, 2019, by filing a civil complaint in the Circuit

Court for Mingo County, West Virginia, captioned Don Blankenship v. Honorable Andrew

Napolitano (Ret.), et al., Civil Action No. 19-C-26. Fox News has not been served with the

complaint, but the complaint has been posted publicly on social media. A copy of the publicly

available complaint is attached hereto as Exhibit 1.

       2.      In the complaint, Blankenship alleges he “has resided in West Virginia,” Compl.

¶ 30, but he does not allege his state of citizenship or present domicile. See Johnson v. Advance

Am., 549 F.3d 932, 937 n.2 (4th Cir. 2008) (explaining that for purposes of assessing diversity,

an individual is a citizen of a State if he is a “domiciliary of that State,” which “requires physical

presence, coupled with an intent to make the State a home”).

       3.      On information and belief, Blankenship’s domicile is the State of Nevada, and he

is currently a citizen of Nevada. In support thereof, Fox News notes that Blankenship asked this

Court in 2017 to transfer jurisdiction over his supervised release to the District of Nevada based

on his stated plan “to make the District of Nevada his primary domicile,” and the Court granted

that request. See United States v. Blankenship, Case No. 5:14-cr-00244, (S.D. W. Va. Oct. 26,

2017) (ECF No. 659 at Page ID# 23061). Last year, during Blankenship’s campaign for the

United States Senate, media outlets noted Blankenship maintained his primary residence in

Nevada. See, e.g., Trip Gabriel & Stephanie Saul, Don Blankenship Is a West Virginia Senate

Candidate. He Lives in Nevada., New York Times (Apr. 25, 2018),

https://www.nytimes.com/2018/04/25/us/politics/don-blankenship-china-west-virginia.html.

       4.      On information and belief, no defendant is a citizen of Nevada. In his complaint,

Blankenship names more than two dozen defendants, but none of them is alleged to have any




                                                  2
connection to Nevada. See Compl. ¶¶ 31–59. On information and belief, the citizenships of the

defendants named in the complaint are as follows:

              a.      Andrew Napolitano is a domiciliary of New Jersey;

              b.      Fox News Network, LLC is a limited liability company whose sole

       member is Fox Corporation, a Delaware corporation with its principal place of business

       in New York;

              c.      Cable News Network, Inc., is a Delaware corporation with its principal

       place of business in Georgia;

              d.      MSNBC Cable LLC is a limited liability company whose sole member is

       NBCUniversal Media, LLC, a limited liability company whose sole member is Comcast

       Corporation, a Delaware corporation with its principal place of business in Pennsylvania;

              e.      The National Republican Senatorial Committee is a Washington, D.C.

       non-profit corporation with its principal place of business in Washington, D.C.;

              f.      35th, Inc., is a West Virginia non-profit corporation with its principal

       place of business in West Virginia;

              g.      Breitbart News Network, LLC is a limited liability company whose

       members are domiciliaries of California and New York.

              h.      The Associated Press is a New York non-profit corporation with its

       principal place of business in New York;

              i.      Boston Globe Media Partners, LLC is a limited liability company whose

       sole member is Globe Newspaper Company, Inc., a Delaware corporation with its

       principal place of business in Massachusetts;




                                                3
        j.      Clarity Media Group, Inc., is a Delaware corporation with its principal

place of business in Colorado;

        k.      The Washington Times, LLC is a limited liability company whose sole

member is TWT Holdings LLC, a limited liability corporation whose sole member is

Operations Holdings, Inc., a Delaware corporation with its principal place of business in

New York;

        l.      Tribune Publishing Company is a Delaware corporation with its principal

place of business in Illinois;

        m.      Los Angeles Times Communications LLC is a limited liability company

whose sole member is Nant Capital, a limited liability company whose members are

citizens of California;

        n.      WP Company LLC d/b/a The Washington Post is a limited liability

company whose sole member is Nash Holdings LLC, a limited liability company whose

member is a domiciliary of Washington State;

        o.      Neil Cavuto is a domiciliary of New Jersey;

        p.      Chris Hayes is a domiciliary of New York;

        q.      Sarah Elizabeth Cupp is a domiciliary of Connecticut;

        r.      Bradley Blakeman is a domiciliary of Virginia;

        s.      John Layfield is a domiciliary of Texas;

        t.      Stephanie Hamill is a domiciliary of Washington, D.C.;

        u.      Kevin McLaughlin is a domiciliary of Virginia;

        v.      Leigh Ann Caldwell is a domiciliary of California;

        w.      Michael Patrick Leahy is a domiciliary of Tennessee;




                                         4
               x.      Josh Dawsey is a domiciliary of Washington, D.C.;

               y.      Jenna Johnson is a domiciliary of Washington, D.C.;

               z.      Ben Wolfgang is a domiciliary of Maryland;

               aa.     Michael Warren is a domiciliary of Virginia; and

               bb.     Cathleen Decker is a domiciliary of Washington, D.C.1

       5.      To the extent Blankenship renounced his domicile in Nevada before filing this

lawsuit and now maintains West Virginia as his domicile, see Rowland v. Patterson, 882 F.2d

97, 99 (4th Cir. 1989) (en banc) (observing diversity of citizenship for removal cases must be

determined “both at the time the action was originally commenced in state court and at the time

of filing the petition for removal”), complete diversity exists because 35th, Inc.—a West Virginia

citizen—was joined solely for the purpose of defeating diversity jurisdiction.

       6.      This Court has jurisdiction over this case, because it involves a matter in

controversy alleged to exceed $75,000, see Compl. ¶¶ 24–25, and it arises between citizens of

different States. See 28 U.S.C. § 1332.

       7.      Removal of this action is proper under 28 U.S.C. § 1441. Although that statute

bars removal of a case in which a defendant “is a citizen of the State in which such action is

brought,” that bar applies only when that defendant has been “properly joined and served.” See

28 U.S.C. § 1441(b)(2) (emphasis added). The rule does not prevent removal when such a

defendant has not been served. See Gibbons v. Bristol-Myers Squibb Co., __ F.3d ___, 2019 WL

1339013, at *3–5 (2d Cir. Mar. 26, 2019) (recognizing that the forum defendant rule does not




       1
         Blankenship also names “Does 1 through 50” as defendants. See Compl. ¶ 59. The
citizenships of defendants sued under fictitious names are to be disregarded “in determining
whether a civil action is removable on the basis of [diversity] jurisdiction under section 1332(a).”
28 U.S.C. § 1441(b)(1).

                                                 5
prevent removal before service on the home-state defendant); Encompass Ins. Co. v. Stone

Mansion Restaurant, Inc., 902 F.3d 147, 152 (3d Cir. 2018) (same). According to the docket in

the underlying proceeding in the Circuit Court for Mingo County, the State court has not issued

any summonses, so no defendant has been served.

       8.      Removal also is timely and proper under 28 U.S.C. § 1446. Specifically,

§ 1446(b)(1) requires a defendant to remove within 30 days of receiving service, and

§ 1446(b)(2)(A) requires “all defendants who have been properly joined and served” to “join in

or consent to the removal of the action.” Because no defendant (including Fox News) has been

served, Fox News’s removal to this Court is timely, and no other defendant is required to consent

to the removal at this time.

       9.      Section 1446(a) requires the attachment of all process, pleadings, and orders

served upon the removing defendant in the State action. Because Fox News has not been served,

no attachments are required under Section 1446(a). Nevertheless, the publicly available State

court complaint is attached as Exhibit 1 and the Mingo County Circuit Court docket sheet is

attached as Exhibit 2.

       10.     In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice

of Removal will be served on the plaintiff, and a copy of this Notice of Removal will be filed

with the Clerk of the Circuit Court for Mingo County, West Virginia.

       11.     With this removal, Fox News does not waive any defense, including but not

limited to insufficient service of process or personal jurisdiction. See Cantor Fitzgerald, L.P. v.

Peaslee, 88 F.3d 152, 157 n.4 (2d Cir. 1996) (“Removal does not waive any Rule 12(b)

defenses.”); Beabout v. Wolfe, 2005 WL 8162401, at *3 (N.D. W. Va. Aug. 2, 2005)

(summarizing “the proposition that the filing of a notice of removal does not constitute a general




                                                 6
appearance that waives the defendant’s right to challenge service of process or personal

jurisdiction”).

        THEREFORE, Fox News removes this action from the Circuit Court for Mingo County,

West Virginia, to the Charleston Division of the United States District Court for the Southern

District of West Virginia.

                                             FOX NEWS NETWORK, LLC,

                                             By Counsel:

                                             /s/ J. Zak Ritchie
                                             J. Zak Ritchie (WVSB #11705)
                                             Ryan McCune Donovan (WVSB #11660)
                                             HISSAM FORMAN DONOVAN RITCHIE PLLC
                                             P.O. Box 3983
                                             Charleston, WV 25339
                                             681-265-3802 office
                                             304-982-8056 fax
                                             zritchie@hfdrlaw.com
                                             rdonovan@hfdrlaw.com

                                             Elbert Lin (WVSB #12171)
                                             Kevin S. Elliker (pro hac vice forthcoming)
                                             HUNTON ANDREWS KURTH LLP
                                             951 E. Byrd Street
                                             Richmond, VA 23219
                                             804-788-8200 office
                                             804-788-8218 fax
                                             elin@HuntonAK.com
                                             kelliker@HuntonAK.com




                                                7
                             CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of March 2019, I caused to be served via fax, email,

and U.S. Mail the foregoing on the individuals listed below:

       Jeffrey S. Simpkins, Esq.
       Simpkins Law
       102 E. 2nd Ave.
       Williamson, WV 25661
       (304) 235-2735
       simpkinslawoffice@gmail.com

       Eric P. Early, Esq.
       (CA State Bar No. 166275)
       Jeremy Gray, Esq.
       (CA State Bar No. 150075)
       Kevin S. Sinclair, Esq.
       (CA State Bar No. 254069)
       Early Sullivan Wright Gizer & McRae, LLP
       6420 Wilshire Blvd. 17th Floor
       Los Angeles, CA 90048
       (323) 301-4660
       (323) 301-4676 Fax
       eearly@earlysullivan.com
       jgray@earlysullivan.com
       ksinclair@earlysullivan.com

       Counsel for Plaintiff Don Blankenship in the
       Circuit Court for Mingo County, West Virginia




                                                    /s/ J. Zak Ritchie
                                                    J. Zak Ritchie (WVSB #11705)




                                                8
